IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-13-00243-CR

                            EX PARTE RAYFORD SMITH


                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 13-001621-CV-85


                                          ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within

30 days of the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.



                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed November 14, 2013